Citation Nr: 1445522	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinea pedis of the hands to include as secondary to service-connected tinea pedis.  

5.  Entitlement to service connection for a skin disability of the feet to include as secondary to service-connected tinea pedis.  

6.  Entitlement to a disability rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire
ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2009 (hand disability, skin disability of the feet and tinea pedis of the hand claims) and October 2011(tinnitus, hearing loss and sleep apnea claims) of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a March 2014 correspondence, the Veteran, through his representative, stated that he wished to reopen his previously denied claims of service connection for degenerative joint disease and service connection for residuals of a bilateral hand injury.  However, that issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when it is raised by the record. Rice v. Shinseki 22 Vet. App. 447 (2009).  While the Veteran has indicated that his tinea pedis has made working more difficult, the record indicates that he has a full-time job, a TDIU claim is thus not reasonably raised by the evidence of record in connection with the tinea pedis rating claim.

The issues of entitlement to service connection for tinnitus, hearing loss, tinea pedis of the hands, a skin disability of the feet, and entitlement to an increased rating for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Sleep apnea is not related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard June 2011 letter satisfied the duty to notify provisions for the sleep apnea claim.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his sleep apnea.  A VA examination or opinion is necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As argued by the Veteran, through his representative, a VA examination is necessary where the evidence indicates that symptoms may be associated with the Veteran's service.  It is noted that this is a very low evidentiary threshold.  

As described in greater detail below, the only evidence pertaining to the Veteran's sleep apnea claim consists of a September 2010 private treatment record which contains a diagnosis of sleep apnea and two VA medical center treatment records in which the Veteran is shown to have reported sleep apnea.  The evidence of record contains no other evidence pertaining to the Veteran's claim whatsoever.  In fact, while the Veteran's representative suggests that an examination is required and states that the Veteran asserts that he is entitled to "service connected benefits" for sleep apnea, neither the Veteran nor his representative assert that there is a relationship between the Veteran's service and his sleep apnea or that his sleep apnea began during service.  Thus, even when considering the low threshold to warrant an examination, the evidence does not indicate a relationship between the requirements to examine the Veteran is not triggered.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory statement that a service illness caused a present medical problem is insufficient to trigger a medical examination).  Thus, VA's duty to assist has been met.

II. Merits of the Claim

Service Connection-Legal Criteria

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson may be competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Factual Background and Analysis

Service treatment records are completely silent for any complaints of or treatment for sleep apnea.  

The Veteran's claims file includes a September 2010 private treatment record which includes a sleep study and a diagnosis of sleep apnea.  In a December 2010 VA medical center treatment note, the Veteran reported that it had been years since he got a good night's sleep before using a C-PAP machine.  In a December 2011 VA treatment record, the Veteran reported that he had been diagnosed with sleep apnea.  No determination as to the etiology of the Veteran's sleep apnea is demonstrated in the record.  

In statements in support of his claims, the Veteran makes no mention whatsoever of a relationship between his service and sleep apnea.  The Veteran's representative asserted that the Veteran should be examined for this disorder but neither the Veteran nor his representative makes any indication whatsoever of a relationship between sleep apnea and service.  Significantly, no theory of entitlement is reasonably raised by a review of the record either.

The evidence demonstrates that the Veteran has sleep apnea, thus a current disability is shown.  Regrettably however, the evidence of record contains no evidence demonstrating an in-service incurrence of sleep apnea or a relationship between the Veteran's present disability and service.  Thus, as two of the three requirements for service connection, an in-service incurrence of a disability and a relationship between a current disability and service of service connection, are not established by the evidence of record, the evidence is against the Veteran's claim.

The preponderance of the evidence is against the claim for sleep apnea; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran was afforded a VA examination for his claimed tinnitus and hearing loss in August 2011.  In that examination, the VA examiner concluded that the Veteran's audiology results were invalid and that, therefore, an opinion as to the etiology of these disabilities could not be rendered.  The VA examiner also noted in the same report, however, that the Veteran's hearing test results were consistent with the presentation of an inorganic hearing loss for both ears.

Regarding the Veteran's claims for tinea pedis of the hands and a skin disability of the feet, while the Veteran was afforded a VA examination in April 2009, the VA examiner was not provided with the Veteran's claim file.  Moreover, the examiner incorrectly stated that the Veteran was service connected for eczema as opposed to tinea pedis.

Finally, the Veteran was last afforded a VA examination for tinea pedis of the feet in April 2011 and the Veteran's disability may have increased in severity since that time.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran should therefore be afforded a new VA examination for tinnitus and hearing loss so that additional audiological testing may be conducted and etiology opinions rendered.

The Veteran should be afforded a new VA examination regarding his claims for service connection for tinea pedis of the hands and a skin disability of the feet so that the VA examiner may be provided with the claim file and determine whether any disability found on examination is due to service, or to a service-connected disability.

As the Veteran was last examined several years ago, in April 2011, a new VA examination for tinea pedis is also in order.  

Additional flexibility in scheduling the medical examination is necessary to ensure that the Veteran's claimed skin disabilities are examined while they are active.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus had its onset during, or is otherwise related to, his active service.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss had its onset during, or is otherwise related to, his active service.

The report must include a complete rationale for all opinions expressed.  

2.  Also, schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a skin disability of the hands had its onset during, or is otherwise related to, his active service, OR is caused by or aggravated by his service-connected tinea pedis.  

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a skin disability of the feet (other than already service-connected tinea pedis) had its onset during, or is otherwise related to, his active service, OR is caused by or aggravated by his service-connected tinea pedis.  

The examiner must also determine the current nature and severity of his service-connected tinea pedis.  

The report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


